AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                               V.                                     (For Offenses Committed On or After November 1, 1987)
            JOSE LUIS FELIX-CISNEROS (1)
                                                                         Case Number:        3:19-CR-07162-LAB

                                                                      Benjamin Davis, Federal Defenders
                                                                      Defendant's Attorney
REGISTRATION NO.                25956-408
•-                                                                                                             FILED
THE DEFENDANT:
D admitted guilt to violation of allegation(s) No.                                                              FEB 2 s 2020
                                                                                                          CLERK . .,.;.S. D1STH1CT COURT
IZl was found guilty in violation of allegation(s) No.      1-2                                        SfilrHE~~
                                                                                                       8    er emOJ~_'O[81~Tit·f/,Li~RNIA
                                                                                                                           Ul        EPUTY

Accordingly, the court has ac(judicated that the defendant is guilty of the following allegation(s):
                                                                                                                                  \'
Allegation Number                 Nature of Violation

             1-2                  nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. LARRY   AN BURNS
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSE LUIS FELIX-CISNEROS (I)                                             Judgment - Page 2 of 3
CASE NUMBER:              3 : l 9-CR-07162-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   9 months to run consecutive to USDC for the Southern District of CA, case no. 19CR4047-LAB




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at                                         with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-07162-LAB
  AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

  DEFENDANT:              JOSE.LIBS FELIX-CISNEROS (1)                                        Judgment - Page 3 of 3
  CASE NUMBER:            3:19-CR-07162-LAB

                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
27 months to run concurrent to USDC for the Southern District of CA, case no. 19CR4047-LAB.

                                   SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                              3:19-CR-07162-LAB
